DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “70” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the “55A,” “55B,” “56A,” “56B,” “58A,” and “58B” found in at least Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re. claim 1: the closest prior art is Comtois (US 2018/0166227 A1)
Comtois discloses a prefabricated support (2) for a rack-mountable electrical device, the support comprising:
a plate (4); (see fig. 1; para. 00307-0040)
a one-piece body (8, 8’, 8”) mounted on the plate; (see fig. 1; para. 0040-0045)
an electrical connector (vertical rails), placed on a rear face of the prefabricated support; (See fig. 1)
preformed electrical conductors (22, 24) each comprising a first end and a second end; (see fig. 2, 3; para. 0044)
the body defining, on the front face of the support, a reception housing (8, 8’, or 8” taken individually) intended to receive an electrical switching apparatus (6), the body also delimiting a passage in which the electrical conductors are housed, (see fig. 1; para. 0052-0055)
each first end (26, 28) of each electrical conductor being connected to the electrical connector and each second end (22, 24) of each electrical conductor emerging inside the reception housing, the body comprising an electrically insulating separating wall (front and rear walls of 44, 46) extending at right angles from an edge of the plate, said wall and at least one side of the plate forming a lateral face of the support, (see fig. 2, 3; para. 0044-0045)

However, the Comtois reference and the remaining prior art fails to disclose:
said lateral face comprising at least one first fixing member and at least one second fixing member, each second fixing member being of a form complementary to the first fixing member, each first member and each second member being adapted to be engaged with, respectively, another second member and another first member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Emmerick (US 5,464,352) discloses an electrical connector having electrically insulating separating walls and first, second, and third, electrical conductors. Sinistro et al. (US 2016/0006223 A1) discloses a modular electrical switching apparatus with electrical connectors.

This application is in condition for allowance except for the above noted formal matters. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 20, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835